            Case 1:18-cv-01686-CKK Document 57 Filed 10/30/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


Eiser Infrastructure Limited and Energia Solar
Luxembourg S.A.R.L.,

                      Petitioners,
                                                    Civil Action No. 1:18-cv-01686-CKK
       v.

Kingdom of Spain,

                      Respondent.


                                      Joint Status Report

       Pursuant to the Court’s order dated October 1, 2020, Petitioners Eiser Infrastructure

Limited and Energia Solar Luxembourg S.A.R.L. (“Eiser”) and Respondent the Kingdom of

Spain (“Spain”) (together, the “Parties”) notify the Court of the following developments.

       On July 26, 2020, Eiser filed an application under Article 49(2) of the ICSID Convention

seeking relief from the ad hoc committee’s decision on annulment. Spain filed its observations

in response to Eiser’s Article 49 application on August 14, 2020. Eiser filed a response to

Spain’s observations on August 21, 2020. Spain filed a reply to Eiser’s responsive brief on

August 28, 2020. On August 31, 2020, Eiser filed an Application for Disqualification seeking to

disqualify the chair of the ad hoc committee. Although a telephonic hearing on Eiser’s Article

49 application was scheduled for September 14, 2020, ICSID temporarily suspended the

proceedings under Article 49(2) pending a ruling on Eiser’s Application for Disqualification.

       The parties completed briefing on Eiser’s Application for Disqualification on October 20,

2020, and await a ruling. Once a decision is issued, Eiser’s Article 49 application will proceed to

hearing and then decision.
          Case 1:18-cv-01686-CKK Document 57 Filed 10/30/20 Page 2 of 3




Dated: October 30, 2020
                                             Respectfully submitted,

EISER INFRASTRUCTURE LIMITED                 KINGDOM OF SPAIN
AND ENERGIA SOLAR
LUXEMBOURG S.A.R.L.

By its attorneys,                            By its attorneys,

/s/ Stuart F. Delery                         /s/ Joseph D. Pizzurro

Stuart F. Delery (D.C. Bar #449890)          Joseph D. Pizzurro (D.C. Bar #468922)
sdelery@gibsondunn.com                       jpizzurro@curtis.com
Matthew McGill (D.C. Bar #481430)            Kevin A. Meehan (D.C. Bar #1613059)
mmcgill@gibsondunn.com                       kmeehan@curtis.com
Matthew S. Rozen (D.C. Bar #1023209)         CURTIS, MALLET-PREVOST, COLT &
mrozen@gibsondunn.com                           MOSLE, LLP
Ankita Ritwik (D.C. Bar #1024801)            1717 Pennsylvania Avenue, N.W.
aritwik@gibsondunn.com                       Washington, D.C. 20006
GIBSON, DUNN & CRUTCHER LLP                  Tel.: (202) 452-7373
1050 Connecticut Avenue, N.W.                Fax: (202) 452-7333
Washington, D.C. 20036
Tel.: (202) 955-8500
Fax: (202) 467-0539                          Attorneys for the Kingdom of Spain

Attorneys for Eiser Infrastructure Limited
and Energia Solar Luxembourg S.A.R.L.
         Case 1:18-cv-01686-CKK Document 57 Filed 10/30/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that, on October 30, 2020, I caused the foregoing Joint Status Report to

be filed with the Clerk for the U.S. District Court for the District of Columbia through the ECF

system. Participants in the case who are registered ECF users will be served through the ECF

system, as identified by the Notice of Electronic Filing.

                                                      /s/ Stuart F. Delery
                                                      Stuart F. Delery
                                                      GIBSON, DUNN & CRUTCHER LLP
                                                      1050 Connecticut Avenue, N.W.
                                                      Washington, D.C. 20036
                                                      (202) 955-8500
                                                      sdelery@gibsondunn.com
